Citation Nr: 0528834	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  99-08 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
instability of the right knee.

2.  Entitlement to a rating in excess of 20 percent, on 
appeal from the initial award of service connection for 
limitation of motion of the right knee.

3.  Entitlement to an extraschedular rating for one or both 
conditions of the right knee.

4.  Entitlement to service connection for residuals of a 
circumcision.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1990 to 
September 1994.

This appeal is from rating decision of the Department of 
Veterans Affairs (VA) Regional Office in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The evidence of record is incomplete.  The most recent VA 
examination of the veteran's right knee contains an item so 
inconsistent with others of record and with other finding in 
the report as to necessitate confirming the item.  The 
veteran has reported findings by private physicians that are 
not of record that are potentially significant to his claim 
regarding the right knee.  He has never had a VA examination 
for residuals of his circumcision.

There is no medical finding of arthritis of the right knee in 
the claims file.  The veteran testified in a hearing before 
the undersigned that a Dr. Bosco [phonetic spelling] 
diagnosed arthritis of the right knee.  See transcript at 18.  
There are no records in the file from Dr. Bosco.  This remand 
is partly to obtain Dr. Bosco's records of diagnosis of 
arthritis of the right knee.

The veteran should take note that VA informed him in a June 
2004 letter of his obligations in prosecuting his claim.  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Under the Veterans 
Claims Assistance Act of 2000 (VCAA), he has an obligation to 
cooperate with VA attempt to assist him with his claim.  In 
this case, in includes providing authorization for VA to 
obtain private records to substantiate his claim.

The veteran has obtained a separate 20 percent rating for 
limitation of motion of the knee in the absence of any 
documented finding of arthritis.  See VAOPGCPREC 9-98.  The 
allowance was for limitation of flexion to 32 degrees due to 
pain, status post-meniscal tears, as reported in a June 2004 
VA examination report.  The finding of 32 degrees is far out 
of range with the other measurements of flexion of 0 to 120 
degrees or more appearing in the veteran's medical records 
and required confirmation that it was not an error in the 
report.  See 38 C.F.R. § 4.70 (2005).

Additionally, the examination report includes data without a 
reference standard to permit interpretation for rating 
purposes.  For example, the examiner reported that 10 
repetitions of flexion of the right knee "increased the pain 
to 20 percent."  The examiner did not provide a reference 
for the amount of pain before the repetitions, or what would 
constitute 100 percent.  If, again for example, the increase 
in pain to 20 percent was from 0 to 2 on a scale of 10, it 
represents far less pain than an increase from 8 to 9.6 on a 
scale of 10, also an increase of 20 percent.  The report 
includes such answers to questions as, "8. None."  If an 
examiner responds to a work sheet in writing an examination 
report, either the work sheet must be of record, or the 
questions must be transcribed into the report.

Additionally, regarding the veteran's right knee, the 
evidence must be developed to determine whether there is 
cause for submission of the matter to an appropriate VA 
officer for extraschedular rating.  38 C.F.R. § 3.321(b)(1) 
(2005).  The veteran has testified to considerable time lost 
from work due to his right knee.  He has also testified to 
foregoing recommended surgery because he could not take time 
from work, and that he had discontinued physical therapy 
because if its interference with his work.

Regarding the veteran's claim for compensation for residuals 
of circumcision, the denial was for lack of a disability for 
which compensation could be granted.  The rating decisions in 
October 1998 and the April 1999 statement of the case (SOC) 
stated the veteran's circumcision was elective surgery that 
left no residual disability.  A supplemental statement of the 
case (SSOC) of May 2000 informed the veteran that the 
circumcision was remedial surgery and not a disability under 
the law.  The SOC and SSOC did not inform the veteran of the 
regulation that precludes service connection for the usual 
effects of ameliorative surgical treatment of conditions 
incurred before enlistment.  See 38 C.F.R. § 3.306(b)(1) 
(2005).  Although a remand would not ordinarily follow this 
defect in the SOC, but see 38 U.S.C.A. § 7105(d)(1)(B) (West 
2002); 38 C.F.R. § 19.29 (2005), this remand will provide the 
opportunity for amelioration of the defect.

The veteran has proffered testimony as to two residua of the 
circumcision, incomplete removal of foreskin resulting in 
deformation of the penis on erection, and loss of sensation 
during intercourse.  The testimony raises both factual 
questions that require medical examination and opinion, and 
legal questions.  The veteran's report in the service medical 
record of recurrent balanitis after returning from the field 
raises the question whether the circumcision was for a 
preexisting or service-incurred condition.  This case 
requires a physician's opinion whether the circumcision 
ameliorated a pre-service condition, and whether any post-
operative residual is a "usual effect" of the surgery.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to authorize the 
release of information from Dr. Bosco, 
and request medical records from Dr. 
Bosco pertinent to the veteran's right 
knee.

2.  Request the veteran to provide any 
information necessary to obtain a report 
from his employer of his absences from 
work, or of any special accommodation at 
work, due to his right knee.

3.  Obtain an addendum to the June 2004 
VA examination comprising the following

*	The work sheet or numbered questions 
to which the examiner responded

*	Confirmation that the range of 
flexion of the right knee was 
accurately reported as 0 to 32 
degrees.

*	Explain the finding of a 20 percent 
increase in pain of the right knee 
with repetitive motion in terms of 
the level of right knee pain in 
terms of the amount of pain before 
and after the repetitions.

If an addendum to the June 2004 
examination report is not feasible, 
afford the veteran another examination 
the report of which includes the 
questions to which the examiner 
responds, reports ranges of motion and 
explains the pathology that causes any 
reduction, and reports any changes in 
function of the right knee due to 
increased pain, decreased strength, or 
fatigability by reference to a scale 
that permits the reader of the report 
to understand the amount of change 
reported.

4.  Schedule the veteran for a urology 
examination to evaluate the current 
residuals of the veteran's 
circumcision.  Provide the examiner 
with the claims file for review of the 
historical record.

*	The examiner shall provide an 
opinion based on the service 
medical records of November 1993 
to May 1994 [manila folder 2 of 
3] and current clinical interview 
whether the veteran's 
circumcision was performed to 
ameliorate a condition that 
existed prior to service or one 
that began in service.

*	The examiner shall identify any 
current residuals of the 
circumcision, including whether 
the circumcision caused any 
deformation of the penis, 
including upon erection, or 
caused any loss of sensation in 
intercourse.

*	The examiner shall provide an 
opinion based on current 
examination whether any of the 
current residua of the veteran's 
circumcision are the usual 
effects of circumcision or is 
other than a usual effect of 
circumcision, and if other than a 
usual effect.

5.  Readjudicate the claims at issue, 
considering whether the veteran's 
circumcision falls under the 38 C.F.R. 
§ 3.306(b)(1) preclusion, and whether the 
veteran's right knee disabilities, or 
either of them, warrant submission for 
extraschedular evaluation.  If any claim 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case, 
including 38 C.F.R. § 3.306(b)(1) 
regarding surgery in service that 
ameliorates preexisting conditions, and 
an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

